NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID G. MAYESKE,
Petitioner,
V.
DEPARTMENT OF THE NAVY,
Respondent.
2011-3167 .
Petition for review of an arbitrator’S decision by David
P. Clark.
ON MOTION
ORDER
David G. Mayeske moves for a 14-day extension of
time to file his initial brief
Up0n consideration thereof
IT ls OR;oERED THAT:

MAYESKE V. NAVY
2
The motion is granted Mayeske’s initial brief is due
within 14 days of the date of filing of this order. No fur-
ther extensions should be anticipated
FoR THE CoURT
 2 7  /s/ Jan Horba_i__\[
Date J an Horba1y
C1erk
ccc David G. Mayeske
Courtney S. McNa1nara, Esq.
S21 u.s.c
mE
0
§
11 "‘“
“’ sea
§ ss
§§
nn-ll cg
JANHORBAL¥
CLERK